The Third Interim Report of the Special Master dated September 7, 1948, is approved. The Court orders and directs the Special Master to continue the proceedings in accordance with the order of this Court dated February 17, 1947, 330 U. S. 799-800. The Court further orders *851that the recommendation of the Special Master as to the apportionment of costs be adopted and costs for the period from September 8, 1947, to September 7, 1948, inclusive, shall be taxed as recommended in the Third Interim Report.